DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 10, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: second-fifth indications. Dependent claims 5, 10, and 15 recite a “sixth indication” but the preceding claims only recite a first indication.  There is no teaching in the claims of second through fifth indications.  As such, claims 5, 10, and 15 will not be further examined upon the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, and 11 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Tenny, US Patent Application Publication Number 2008/0225823 (hereinafter Tenny).
Regarding claims 1, 6, and 11, Tenny discloses a data transmission method, wherein the method comprises: receiving, by a terminal device, first indication information from a network device, wherein the first indication information comprises N bits, N is a positive integer, the N bits are corresponding to M time units, each bit indicates whether a corresponding time unit is used to transmit data of the terminal device, and M is a positive integer; and receiving, by the terminal device, downlink data in a time unit from the network device, wherein the time unit is indicated by the N bits [paragraph 0042 (particularly first 9 lines and last 8 lines)].

Claim(s) 1, 6, and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al., US Patent Application Publication Number 2017/0079085 (hereinafter Yang).
Regarding claims 1, 6, and 11, Yang discloses a data transmission method, wherein the method comprises: receiving, by a terminal device, first indication information from a network device, wherein the first indication information comprises N bits, N is a positive integer, the N bits are corresponding to M time units, each bit indicates whether a corresponding time unit is used to transmit data of the terminal device, and M is a positive integer; and receiving, by the terminal device, downlink data in a time unit from the network device, wherein the time unit is indicated by the N bits [paragraph 0081].

Claim(s) 1, 6, and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Islam et al., US Patent Application Publication Number 2018/0063865 (hereinafter Islam).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claims 1, 6, and 11, Islam discloses a data transmission method, wherein the method comprises: receiving, by a terminal device, first indication information from a network device, wherein the first indication information comprises N bits, N is a positive integer, the N bits are corresponding to M time units, each bit indicates whether a corresponding time unit is used to transmit data of the terminal device, and M is a positive integer; and receiving, by the terminal device, downlink data in a time unit from the network device, wherein the time unit is indicated by the N bits [paragraphs 0064, 0069].

Allowable Subject Matter
Claims 2-4, 7-9, and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5, 10, and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIKA WASHINGTON whose telephone number is (571)272-7841.  The examiner can normally be reached on Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EAW/
March 11, 2021

/ERIKA A WASHINGTON/Primary Examiner, Art Unit 2644